     Case 3:16-cv-01988-W-AHG Document 62 Filed 01/13/20 PageID.553 Page 1 of 2



                                                                   FILED
 1
                                                                    JAN 1 3 2020
 2                                                             CLERK. U.S. DISTRICT COURT
                                                            SOUTHERN DISTRICT OF CALIFORNIA
 3                                                          BY                      DEPUTY

 4
 5

 6
                         UNITED STATES DISTRICT COURT
 7
                      SOUTHERN DISTRICT OF CALIFORNIA
 8
 9
     UNITED STATES OF AMERICA, the               Case No.: 16-CV-1988-W (JLB)
10   States of Arkansas, California,
     Colorado, Connecticut, Delaware,            _     .. -, ORDER AS TO
11   Florida, Georgia, Hawaii, Illinois,         UNITED STATES' ELECTION TO
     Indiana, Iowa, Louisiana, Maryland, the
12   Commonwealth of Massachusetts,              INTERVENE FOR THE PURPOSE
     Michigan, Minnesota, Missouri               OF SETTLEMENT
13   Montana, Nevada, New Hampshire,
     New Jerseyf New Mexico, New York,
14   North Caro ina, Oklahoma, Rhode
     Island, Tennessee, Texas, Vermont, the      UNDER SEAL
15   Commonwealth of Virginia,
     Washington, and the District of
16   Columbia, ex rel. SHAWN ROSS,
17                Plaintiffs,
18          v.
19   RESMED, INC.,
20
21        The United States having intervened for purposes of settlement in this action
22 pursuant to the False Claims Act, 31 U.S.C. § 3730(b)(2) and (4), the Court orders
23 as follows:
24         1.    the United States' Notice of Election to Intervene, Relator's
25 complaints, and this Order shall be unsealed;
26        2.     all other papers currently on file in this action shall remain under seal;
27        3.     the seal shall be lifted on all matters occurring in this action after the
28 filing of this Order; and
---------------------------------------~
       Case 3:16-cv-01988-W-AHG Document 62 Filed 01/13/20 PageID.554 Page 2 of 2




   1        4.      all orders of this Court shall be sent to the United States.
   2        IT IS SO ORDERED.
   3
   4
       DATED:    -~/.;:i_--+-'/;w=-=+,l_,_,11~-
   5                                                  HON. T H ~ ~WHELAN
                                                      United States District Judge
   6 cc:    Counsel for the United States
   7        Counsel for the Plaintiff States
            Counsel for Relator
   8
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                                  2                                16CV1988
